DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi (JP 2014-074568 A).
Regarding claim 3, Nakanishi (Fig. 7) discloses a phase change cooling system comprising:
a heat receiving unit (evaporator 50); a heat dissipating unit (condenser 12); a vapor pipe (gas-liquid two phase pipe 13) and a liquid pipe (14) that interconnect the 
the heat receiving unit has a cross section selected from a group consisting of a semioval, an oval and a polygon in which a portion of a side is curved (the cover 52 of the evaporator 50 has or semi-oval cross section on an inner side, see in Fig. 7),
the vapor pipe (13) is coupled to an inclined face of the heat receiving unit (the pipe 13 is coupled to inclined walls 25 of the cover 52), and 
within the inclined face of the heat receiving unit, at least a portion thereof (the opening within the area of inclined walls 25 for coupling the pipe 13) in a vicinity of a coupling portion coupled to the vapor pipe is formed into a flat face (the coupling of the bottom end of pipe 13 and the opening is formed into the a flat top face of the cover 52).
Regarding claim 9, Nakanishi further discloses wherein the vapor pipe (13) is perpendicularly coupled to the inclined face of the heat receiving unit (Fig. 7 shows the pipe 13 is perpendicularly coupled to the inclined walls 25 as shown), and a portion in a vicinity of an end portion (tapered portion at bottom end of the pipe 13) on a side of the heat receiving unit is disposed obliquely to the vertical direction (the tapering is oblique to the vertical direction).
Regarding claim 11, Nakanishi further discloses an electronic device (semiconductor device 32) comprising the phase change cooling system according to Claim 3.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (JP 2014-074568 A) in view of Dionne (US PGPub No. 2007/0163754).
Regarding claim 1, Nakanishi (Fig. 7) discloses a phase change cooling system comprising:
a heat receiving unit (evaporator 50); a heat dissipating unit (condenser 12); a vapor pipe (gas-liquid two phase pipe 13) and a liquid pipe (14) that interconnect the heat receiving unit and the heat dissipating unit to form a loop (see Fig. 7); and coolant encapsulated inside the phase change cooling system (refrigerant circulating inside the pipes), wherein
the heat receiving unit has a cross section selected from a group consisting of a semicircle, a circle, a semioval, an oval and a polygon in which a portion of a side is curved (the cover 52 of the evaporator 50 has a semi-circular or semi-oval cross section on an inner side, see in Fig. 7),
the vapor pipe (13) is coupled to an inclined face of the heat receiving unit (the pipe 13 is coupled to inclined walls 25 of the cover 52), and is perpendicularly coupled to a side face of the heat dissipating unit (the upper end of pipe 13 is perpendicularly coupled the fins 12a of the condenser 12), and a portion thereof in a vicinity of an end 
within the inclined face of the heat receiving unit, at least a portion thereof (the opening within the area of inclined walls 25 for coupling the pipe 13) in a vicinity of a coupling portion coupled to the vapor pipe is formed into a flat face (the coupling of the bottom end of pipe 13 and the opening is formed into the a flat top face of the cover 52).
However, Nakanishi fails to disclose a bending angle of the vapor pipe is smaller than an angle of 90 degrees.
Dionne discloses a bending angle of the vapor pipe (50) is smaller than an angle of 90 degrees (the incline bending of conduit 50 in Fig. 2 is less than 90 degrees).
It is generally understood that a sharper bending angle would cause an increase of flowing resistance. Reducing a bending angle so the pipe is gradually turn to a desired location is a known technique to reduce resistance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a bending angle of the vapor pipe is smaller than an angle of 90 degrees in Nakanishi as taught by Dionne in order to reduce flow resistance.
Regarding claim 4, Nakanishi further discloses wherein the vapor pipe (13) is perpendicularly coupled to the inclined face of the heat receiving unit (Fig. 7 shows the pipe 13 is perpendicularly coupled to the inclined walls 25 as shown), and a portion of the vapor pipe in a vicinity of an end portion (tapered portion at bottom end of the pipe 
Regarding claim 6, Nakanishi further discloses an electronic device (semiconductor device 32) comprising the phase change cooling system according to Claim 1.
Regarding claim 10, Nakanishi further discloses wherein the vapor pipe is perpendicularly coupled to a side face of the heat dissipating unit (the upper end of pipe 13 is perpendicularly coupled the fins 12a of the condenser 12), and a portion in a vicinity of an end portion on a side of the heat dissipating unit (the portion of the pipe 13 at condenser 12) is disposed perpendicularly to the vertical direction (the portion is bent 90 degrees and is perpendicularly to the vertical direction), and
Nakanishi fails to disclose a bending angle of the vapor pipe is smaller than an angle of 90 degrees.
As shown in claim 1 above, Dionne discloses a bending angle of the vapor pipe (50) is smaller than an angle of 90 degrees (the incline bending of conduit 50 in Fig. 2 is less than 90 degrees).
It is generally understood that a sharper bending angle would cause an increase of flowing resistance. Reducing a bending angle so the pipe is gradually turn to a desired location is a known technique to reduce resistance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a bending angle of the vapor pipe is smaller than an angle of 90 degrees in Nakanishi as taught by Dionne in order to reduce flow resistance.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sontowski (DE 10053258 A1) discloses a loop heat pipe with a semicircular shaped evaporator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763